Judgment unanimously affirmed, without costs, for the reasons expressed at Special Term and the following memorandum: We add that since Special Term filed his opinion herein, the Commissioner of Education has had occasion to consider the statute and regulations interpreted in this case, in a matter very similar to this case, and he interpreted them in the same way as did Special Term (see Matter of Ruth O. [Board of Educ.], opn of Comr. of Educ., No. 9334, Nov 9, 1976). Such interpretation by the Commissioner of Education is entitled to great weight (Matter of Lezette v Board of Educ., 35 NY2d 272, 281). We note also that since the entry of the judgment, the regulations referred to by Special Term were repealed and replaced by similar ones effective January 1, 1977 (8 NYCRR Part 200). These regulations, although somewhat less favorable to parents of handicapped children than the prior ones, are substantially the same and afford no reason to disturb the judgment. (Appeal from judgment of Monroe Supreme Court — article 78.) Present — Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.